                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )                  8:19CR405
                                               )
       vs.                                     )
                                               )
ERIC WHITE,                                    )                    ORDER
                                               )
                      Defendant.               )


       This matter is before the court on the Unopposed Motion to Continue Trial [40].
Counsel has finalized the review of discovery and is in communication with defendant
about his options. Defendant is requesting that he be allowed more time to explore
potential defenses and whether it is in his best interests to settle this matter short of trial.
For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [40] is granted, as
follows:

       1. The jury trial now set for May 25, 2021, is continued to August 24, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and August 24, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).


       DATED: May 12, 2021.

                                            BY THE COURT:


                                            s/ Susan M. Bazis
                                            United States Magistrate Judge
